[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO STRIKE (#115)REQUEST FOR LEAVE TO AMEND (#129)
The plaintiff's request (# 129) for leave to amend the complaint is granted. This order renders moot the defendant City of Norwalk's motion (# 115) to strike. The court notes that it does not reach the legal sufficiency of the third revised complaint. The defendant is free to challenge the third revised complaint as it sees fit. See Martin v. O'Meara, Superior Court, judicial district of Stamford at Stamford-Norwalk, Docket No. 160364 (March 18, 1998, Karazin, J.) ("General Statutes § 52-130, Practice Book § 176, and the applicable case law make it clear to this court that it should not engage in an analysis of the legal sufficiency or merits of the proposed complaint when using its discretion to decide a request for leave to amend.").
KARAZIN, J.